Citation Nr: 0921339	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-36 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), evaluated as 30 percent disabling from May 
16, 2005, to December 9, 2007, and as 50 percent disabling 
since December 10, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to June 
1952, including service in Korea, and his decorations include 
the Combat Infantryman Badge and the Korean Service Medal 
with two bronze stars. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a August 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the Veteran's claim for an increased 
rating for PTSD, then evaluated as 30 percent disabling.  In 
a January 2008 rating action, the RO awarded a higher rating 
of 50 percent, effective December 10, 2007.  However, since 
this increase did not constitute a full grant of the benefit 
sought, the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In September 2008, the Veteran was afforded a videoconference 
hearing before the undersigned Acting Veterans Law Judge, who 
was designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b).  A transcript of 
the Veteran's hearing has been added to the record.  At that 
hearing, the Veteran submitted additional evidence directly 
to the Board, accompanied by a waiver of RO consideration.  

As a final introductory matter, the Board observes that at 
the September 2008 videoconference hearing, the Veteran's 
service representative contended that the Veteran was totally 
impaired both socially and occupationally due to his PTSD 
symptoms.  The Board interprets this contention, captured in 
the hearing transcript, as an informal claim of entitlement 
to a total disability rating based upon individual 
unemployability (TDIU), and refers this issue to the RO for 
appropriate action.  Roberson v. Principi, 251 F.3d 1378, 
1384 (2001).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDING OF FACT

The Veteran's PTSD has been manifested by symptoms that more 
nearly approximate occupational and social impairment, with 
deficiencies in most areas, but not total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for a 70 percent rating, but not greater, for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

A letter satisfying the notice requirements under 38 C.F.R. § 
3.159(b)(1) was sent to the Veteran in May 2006, prior to the 
RO decisions, dated in August 2005 and January 2008, which 
respectively denied his claim for an increased rating and 
granted a higher 50 percent evaluation, effective December 
10, 2007.  The  May 2007 letter informed him of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

The Board acknowledges that the May 2006 VCAA letter sent to 
the Veteran in connection with his increased rating claim 
does not meet the requirements of Vazquez-Flores and is not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.

An additional letter, which satisfied most of the 
requirements of Vazquez-Flores, was sent to the Veteran in 
May 2008, and the case was readjudicated in a June 2008 
supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

Further, in this case, the Veteran was provided with 
correspondence regarding what was needed to support his 
claim.  Specifically, the May 2006 VCAA notice letter advised 
the Veteran that his statements and medical and employment 
records could be used to substantiate his claim, and the 
Veteran can reasonably be expected to have understood the 
applicable diagnostic code provided in the November 2006 2007 
statement of the case, the January and June 2008 supplemental 
statements of the case, and the May 2008 VCAA letter.  Thus, 
given the May 2006, November 2006, January 2008, May 2008, 
and June 2008 VA documentation, the Veteran is expected to 
have understood what was needed to support his claim.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his increased rating claim as reflected 
in his September 2008 Board testimony, and the statements of 
his representative.  Specifically, in his testimony before 
the Board, the Veteran and his representative collectively 
set forth arguments based on schedular and extraschedular 
criteria applicable to his PTSD by asserting that his 
symptoms rendered him totally impaired both socially and 
occupationally impaired by preventing him from interacting 
with friends and relatives and managing his financial and 
personal affairs.   Moreover, in the course of June 2005 and 
December 2007 VA psychiatric examinations, the Veteran was 
informed of the diagnostic criteria for rating his service-
connected disability.  

In summary, the Board submits that the above statements and 
evidence demonstrate the Veteran's knowledge of the 
diagnostic criteria used to evaluate his claim for an 
increased rating for PTSD, and show that the Veteran is aware 
of need to demonstrate an adverse impact on his daily life 
and employment, and that the notice deficiencies in this 
matter do not affect the essential fairness of the 
adjudication.  Therefore, the presumption of prejudice is 
rebutted, and no further development is required regarding 
the duty to notify.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent post- 
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The RO has obtained service, private, and VA treatment 
records.  The Veteran was also afforded multiple VA 
examinations to support his increased rating claim, and 
neither the Veteran nor his representative has argued that 
the most recent VA examination is inadequate for rating 
purposes.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Entitlement to an Increased Rating

Background

Service connection for PTSD was granted by a May 2003 rating 
decision, at which time a 30 percent rating was assigned, 
effective January 2002.  The Veteran's claim of entitlement 
to an increased rating, which is the subject of this appeal, 
was received by the RO on May 16, 2005.  As such, the rating 
period on appeal is from May 16, 2004, one year prior to the 
date of receipt of the reopened increased rating claim.  See 
38 C.F.R. § 3.400(o)(2).  However, 38 C.F.R. § 4.1 provides 
that, in evaluating a disability, such disability is to be 
viewed in relation to its whole recorded history.  Therefore, 
the Board will consider clinical records dated prior to May 
16, 2004, to the extent that they are found to shed 
additional light on the Veteran's disability picture as it 
relates to the rating period on appeal.

The pertinent evidence of record includes VA psychiatric 
treatment and group therapy records dated from April 2003 to 
August 2008, two VA PTSD examinations conducted in June 2005 
and December 2007, written statements from the Veteran and 
his representative, and testimony from the Veteran and his 
spouse in a September 2008 videoconference hearing before the 
Board.  Overall, that evidence reflects PTSD symptoms 
including depression, social withdrawal, decreased interest 
in recreational activities, exaggerated startle response, 
hypervigilance, stimuli avoidance, irritability, anxiety and 
panic attacks, memory and concentration deficits, confusion, 
sleep problems, nightmares, hand tremors, and occasional 
auditory hallucinations.  The Veteran has not reported, and 
the clinical evidence does not establish, that he has 
experienced visual hallucinations, delusions, or homicidal 
thoughts.  Nor is there any evidence that the Veteran has 
engaged in either passive or active thoughts of suicide.  To 
this end, the Board observes that the Veteran's service 
representative has emphasized that his lack of suicidal 
ideation is a reflection of the taboo that his generation, as 
a whole, placed on such practices, rather than a sign of 
positive mental health. 

The Veteran's Global Assessment of Functioning (GAF) scores 
have ranged from a low of 50, as measured on VA examination 
in June 2005 and in a July 2008 VA outpatient psychiatric 
treatment note, to a high of 65, as assessed in VA outpatient 
treatment notes dated from August 2005 to December 2005.   

VA PTSD examination in June 2005 revealed that the Veteran 
had been receiving outpatient psychiatric treatment at a VA 
medical facility since March 2003 and was periodically 
attending a VA support group for World War II and Korean 
Conflict Veterans.  Since the time of his previous VA 
examination in March 2003, the Veteran reported worsening 
depression, frequent nightmares and intrusive thoughts 
related to combat.  He complained that "everything seem[ed] 
like it [was] falling apart," and that he "c[ouldn't] be 
still."  Additionally, the Veteran's wife, who attended the 
examination, reported that his memory had declined since his 
prior examination.  In this regard, it was noted that the 
Veteran had recently been diagnosed with dementia.  It was 
further noted that the psychiatric medications he had been 
prescribed for dementia, insomnia, and chronic pain had 
overall improved his memory, mood, and activity level.  

With respect to his occupational and recreational history and 
current daily activities, the Veteran's wife reported that he 
had been forced to retire from his job as a part-time driver 
at an automobile dealership due to memory problems, and that 
he had cut back the amount of time he spent each week 
socializing at his church and at a local coffee shop.  He 
denied any volunteer activities, but stated that he attended 
VFW meetings on a monthly basis.  As for his social history, 
the Veteran reported that he had been married for 52 years 
and enjoyed a close relationship with his wife, who took care 
of the household chores, helped him pick out his clothes, and 
reminded him of his appointments.  Additionally, the Veteran 
reported that he had close relationships with his son, 
daughter, and daughter-in-law, and that he spoke once a day 
with his older brother.  It was noted that two of the 
Veteran's siblings had died within the past year.

Mental status evaluation revealed a "down" mood, with a 
congruent affect.  The Veteran was neatly attired and 
groomed, appeared alert, and was orientated to person, place, 
year, and month, but not to the precise day of the week or 
month.  His speech and thought processes were assessed as 
slow, though logical and goal-directed.  The Veteran 
manifested no sign of hallucinations or delusions.  Nor did 
he report any active homicidal or suicidal ideations.  As 
part of the examination, the Veteran was afforded a mini-
mental state examination, which revealed poor memory, 
concentration, and cognitive recognition, but good spatial 
organization.  

Based on the results of the clinical examination and the 
statements of the Veteran and his wife, he was diagnosed with 
mild to moderate PTSD and dementia of unknown etiology and 
assigned a GAF score of 50.  It was noted that the recent 
decline in the Veteran's psychosocial function was due to 
dementia, and that there was little or no decrease in 
functioning due to PTSD symptoms.  The VA examiner 
acknowledged the Veteran's complaints of more frequent and 
intense nightmares, but indicated that "it [was] not unusual 
to experience an increase in nightmares as short term memory 
worsen[ed]."

The Veteran was afforded an additional VA psychiatric 
examination in December 2007 in which he reported a 
continuation of the mental health problems noted at the 
previous examination.  In addition, the Veteran and his wife 
indicated that his sleep problems and nightmares had 
worsened, and that he had begun to experience episodes of 
hypervigilance, anxiety, panic attacks, and nocturnal 
disorientation.  He also described occasional "thunder-
like" auditory hallucinations, which he mistook for 
artillery sounds and induced in him an urge to hide.  
However, he did not report any visual hallucinations or 
delusions, nor any homicidal or suicidal ideations.  

With respect to social and occupational functioning, it was 
noted that while the Veteran continued to maintain close 
relationships with his wife and children, he was increasingly 
withdrawn from longtime friends.  It was further noted that 
social outings and other external stimuli, such as news 
coverage of the Iraq war, compounded the Veteran's anxiety.  
Additionally, the Veteran complained of diminished interest 
in long-term hobbies and social activities, and worsening 
hygiene.  

Clinical examination revealed a anxious and depressed mood, 
with an appropriate affect.  The Veteran's speech was 
described as slow.  However, he was deemed to be oriented to 
person, time, and place , with unremarkable thought content 
and good hygiene.  While no significant impairment in reality 
testing was noted, the Veteran was found to have difficulty 
comprehending routine commands and "thinking of details."  

Based on a review of the clinical examination results, the 
pertinent medical evidence in the claims folder, and the 
statements of the Veteran and his wife, the VA PTSD examiner 
diagnosed the Veteran with chronic PTSD, dementia, depressive 
disorder, and panic disorder, and assigned a GAF score of 51.  
The VA examiner concluded that the Veteran's PTSD symptoms 
had "worsened somewhat since the last examination."  
Additionally, the examiner stated that the Veteran's overall 
prognosis was poor and that his "cognitive problems [were] 
sufficient to render him incapable of managing his VA 
benefits without [assistance]."  Significantly, the VA 
examiner also found that the Veteran's PTSD signs and 
symptoms were productive of total occupational and social 
impairment.  In this regard, however, the VA examiner noted 
that while the Veteran's advancing dementia was a primary 
factor in his inability to function, the etiology of that 
disorder remained unclear and was unlikely due to PTSD.  
Nevertheless, the examiner opined that "dementia may have 
exacerbated his posttraumatic symptoms," and that his panic 
attacks and depression appeared to derive from and/or overlap 
with his PTSD symptoms.  

The record thereafter reflects that in an April 2008 RO 
rating decision, the Veteran was found to be incompetent for 
VA purposes on the basis of his service-connected and 
nonservice-connected disabilities.  According to a subsequent 
VA outpatient psychiatric treatment note, dated in July 2008, 
the Veteran complained of worsening "bad dreams and 
destructiveness."  His wife reported that he had become 
"more fidgety" and that his sleep hygiene, memory, and 
cognitive abilities had all deteriorated.  On mental status 
examination, the Veteran's mood was found to be good.  His 
speech was described as articulate, spontaneous, goal-
directed, and normal in rate and rhythm.  His thought 
processes were deemed linear and logical and his thought 
content was considered appropriate.  The Veteran continued to 
deny any suicidal or homicidal ideation, intent, or plan.  
Cognitive testing showed him to be alert, with adequate 
concentration, immediate and remote memory, and good judgment 
and insight.  Based on the results of the examination, a VA 
staff psychiatrist determined that the Veteran continued to 
meet the diagnostic criteria for chronic, combat-related 
PTSD, moderate recurrent major depressive disorder, panic 
disorder, and dementia.  The Veteran's GAF score was 
estimated at 50, and it was noted that his collective 
psychiatric and physical disabilities, including PTSD, memory 
failure, chronic pain, and macular degeneration, limited his 
daily activities and reduced his quality of his life.




Analysis

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. §§ 
4.1, 4.2), but when, as here, service connection has been in 
effect for several years, the primary concern for the Board 
is the current level of disability.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Yet the relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period 
one year before the claim was filed until a final decision is 
issued.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
Thus, staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  As 
discussed below, the record reflects that the Veteran's 
disability remained constant with respect to the applicable 
schedular criteria.

The applicable rating criteria permit a 30 percent rating for 
the Veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996

The rating criteria permit a 50 percent rating for the 
Veteran's disability where there is the following disability 
picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The rating criteria permit a 70 percent rating for the 
Veteran's disability where there is the following disability 
picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The rating criteria permit a 100 percent rating for the 
Veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

Under the Diagnostic and Statistical Manual of Mental 
Disorders (4th Ed.) (DSM-IV), GAF scale scores ranging 
between 61 and 70 are warranted when there are some mild 
symptoms (e.g., depressed mood and mild insomnia), or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but when the individual is functioning pretty well and has 
some meaningful interpersonal relationships.  GAF scores of 
51 to 60 generally reflect some moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores from 41 to 50 reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

After a review of the evidence of record, the Board finds 
that throughout the time period relevant to the appeal, the 
Veteran's PTSD has been manifested by symptoms that most 
nearly approximate occupational and social impairment, with 
deficiencies in most areas, due to symptoms of aggressive 
behavior, ongoing depression, problems with irritability, 
difficulty in adapting to stressful circumstances, and 
inability to establish and maintain effective relationships.  
In this regard, the Board acknowledges that the June 2005 VA 
examiner assessed the Veteran's PTSD symptoms as mild to 
moderate.  Nevertheless, the Board finds it significant that 
that examiner noted an overall worsening of the Veteran's 
psychiatric symptoms and assigned him a GAF score of 50, 
indicating serious social and occupational impairment.  
Moreover, while the Veteran was later assessed with GAF 
scores ranging from 61 to 65, the Board concludes that those 
findings reflected intermittent improvement that was not 
consistent with his overall level of disability during the 
relevant appeals period.  Indeed, on subsequent VA 
examination in December 2007, the Veteran was found to have 
worsening nightmares, depression, and panic symptoms, which 
were derived in part or wholly from his PTSD, and increasing 
dementia that was noted to have "likely exacerbated his PTSD 
symptoms."  Additionally, the Veteran's overall mental 
health prognosis was noted to be poor, and he was later 
diagnosed with chronic, combat-related PTSD and related 
symptoms, including depression, memory failure, and panic 
disorder, which, in tandem with his other disabilities, 
limited his daily activities and reduced his quality of his 
life.  On the basis of this clinical evidence, the Board 
concludes that the Veteran's PTSD symptoms have resulted in 
deficiencies in the areas of thinking, family, relations, 
mood, and work.  Consequently, giving this combat-decorated 
Veteran the benefit of the doubt, the Board concludes that a 
70 percent rating is warranted for his service-connected 
PTSD.  

Conversely, while the Board recognizes that the December 2007 
VA psychiatric examiner noted that the Veteran's PTSD signs 
and symptoms were productive of total occupational and social 
impairment, that examiner proceeded to identify the Veteran's 
advancing dementia as a primary factor in his inability to 
function and to expressly point out that the etiology of that 
disorder remained unclear and was unlikely due to PTSD.  
Moreover, while the Veteran was subsequently found to be 
incompetent for VA purposes, his inability to function was 
ascribed to a combination of service-connected and 
nonservice-connected disabilities.  Furthermore, the July 
2008 VA treatment note indicated that the Veteran's limited 
daily activities and reduced quality of his life were the 
result of his collective psychiatric and physical 
disabilities, of which PTSD was a significant but not 
exclusive aspect.  Consequently, the Board does not find that 
his PTSD, standing alone, has been productive of total 
occupational impairment.  Moreover, while cognizant that the 
Veteran has complained of auditory hallucinations, memory and 
concentration difficulties, and nighttime disorientation, the 
Board finds that the evidence as a whole does not indicate 
persistent delusions or visual hallucinations, and is 
otherwise devoid of evidence of symptoms of gross impairment 
in thought processing or communication, inappropriate 
behavior, persistent danger of hurting self or others, 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation or own name, so as to more 
nearly approximate total social and occupational impairment, 
as required for a 100 percent disability evaluation.  
38 C.F.R. § 4.130.  To the contrary, on mental status 
examination in July 2008, the most recent psychiatric 
evidence of record, the Veteran's hygiene, speech, thought 
processes, judgment, and related cognitive functioning were 
all found to be within normal limits, and he expressly denied 
any suicidal or homicidal ideation, intent, or plan.  No 
additional clinical evidence has been presented that would 
warrant a disability rating in excess of 70 percent.

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2008).  To afford 
justice in exceptional situations, an extraschedular rating 
can be provided.  38 C.F.R. § 3.321(b).  

The United States Court of Appeals for Veterans Claims 
(Court) clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

As noted above, the Veteran's symptoms associated with his 
service-connected PTSD cause symptoms of depression, adverse 
stimuli avoidance, anxiety, irritability, and difficulty in 
interpersonal relationships that significantly interfere with 
his ability to carry on various occupational and social 
activities.  However, such impairment is contemplated by the 
applicable rating criteria.  The rating criteria reasonably 
describe the Veteran's disabilities.  Referral for 
consideration of extraschedular ratings is, therefore, not 
warranted.  


ORDER

Entitlement to a 70 percent rating, but not greater, for 
service-connected PTSD, is granted, effective May 16, 2005, 
subject to the statutes and regulations governing the payment 
of monetary benefits.




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


